Per Curiam.

The petitioner’s motion to confirm the report of the Official Referee and to adjudge respondent guilty of professional misconduct should be granted. The record fully sustains the charge that respondent grossly neglected to carry out the terms of a retainer and misinformed his clients. Fortunately, no harm resulted therefrom. The fee received by respondent was returned in full after complaint had been made to petitioner. Mitigating circumstances existing at the time respondent neglected his clients’ interest warrant leniency in this case.
The respondent should be suspended for three months.
Peck, P. J., Dore, Callahan, Van Yoorhis and Shientag JJ , concur.
Respondent suspended for a period of three months,